Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                     Dec 31 2013, 10:35 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

DONALD E.C. LEICHT                              GREGORY F. ZOELLER
Kokomo, Indiana                                 Attorney General of Indiana

                                                MICHAEL GENE WORDEN
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JAMES KUCHOLICK,                                )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 34A05-1305-CR-255
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE HOWARD SUPERIOR COURT
                        The Honorable William C. Menges, Judge
                            Cause No. 34D01-0912-FD-1164



                                    December 31, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Appellant-defendant James Kucholick appeals the trial court’s revocation of his

probation and argues that the trial court erred when it ordered his suspended sentences to

be executed. Kucholick admitted to violating his probation, but argues that the trial court

erred in ordering his sentences executed when his probation violations consisted of using

marijuana, which, Kucholick contends, is something “the majority of Americans don’t

even thin[k] should be a crime.” Appellant’s Br. p. 5. Kucholick’s flippancy concerning

violating Indiana law by using marijuana is simply one more illustration of his

disinclination to reform. In light of Kucholick’s repeated probation violations, we cannot

say that the trial court erred in revoking his probation or ordering the remainder of his

suspended sentences to be executed.

                                         FACTS

       On July 7, 2006, Kucholick pleaded guilty to class B felony possession of cocaine

and was given a fifteen-year sentence, with three and one-half years executed in in-home

detention, and the balance suspended to supervised probation. On September 29, 2010,

Kucholick pleaded guilty to class D felony possession of marijuana, and was sentenced to

two years, with six months executed and eighteen months suspended to supervised

probation. This sentence was ordered to run consecutive to Kucholick’s sentence for

possession of cocaine.

       On May 3, 2012, the State filed a petition to revoke Kucholick’s suspended

sentence for possession of cocaine, and on August 3, 2012, the State filed a petition to

revoke his suspended sentence for possession of marijuana. On April 24, 2013, the trial

                                            2
court held a sentencing hearing. It heard evidence that Kucholick’s probation officer

reported that, out of the eight times Kucholick had been screened for marijuana, he had

only passed once. The probation officer also stated that Kucholick sometimes failed to

attend support group meetings as required by his probation and that once Kucholick

forged his meeting verification sheet. The trial court revoked Kucholick’s probation and

ordered that his suspended sentences be executed. Kucholick was ordered to serve the

remaining 548 days of his sentence for possession of marijuana, with 86 days credited,

and the remaining 3,236 days of his sentence for possession of cocaine, with 320 days

credit.

          Kucholick now appeals.

                               DISCUSSION AND DECISION

          The decision to revoke probation is within the sole discretion of the trial court.

Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007). On appeal, we review that decision for

an abuse of discretion. Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008). We consider

only the evidence most favorable to the judgment without reweighing the evidence or

judging the credibility of the witnesses. Id. If we find there is substantial evidence of

probative value to support the trial court’s decision that a defendant violated the terms of

his probation, this Court will affirm the trial court’s decision to revoke probation. Id. at

639-40.

          Here, Kucholick admitted that he had violated the terms of his probation by using

marijuana. Tr. p. 13-15. As noted above, Kucholick had failed seven out of eight drug

                                              3
screenings and was only sporadic in his attendance of the support group meetings he was

required to attend. Appellant’s App. p. 36. In light of these circumstances, there was

more than sufficient evidence for the trial court to determine that Kucholick had violated

his probation, and the trial court did not err when it revoked his probation and ordered

that the remainder of his suspended sentences be executed.

      The judgment of the trial court is affirmed.

NAJAM, J., and CRONE, J., concur.




                                            4